—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered May 19, 1995, inter alia, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, unanimously affirmed, without costs. Permanent neglect was established by clear and convincing evidence that respondent made no contact or inquiry about the child during his first two months of his life, when he was hospitalized for cocaine toxicity, showed no interest in visiting him until 11 months after he was placed in foster care, displayed no inclination to overcome her severe drug addiction, and deliberately resisted petitioner agency’s efforts to establish and promote contact with the child and to engage her *300in planning for his future (see, Matter of Yesenia D., 198 AD2d 109; Matter of William J., 228 AD2d 315). At the dispositional hearing, petitioner established that termination of respondent’s parental rights for the purpose of adoption was in the child’s best interests. Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.